Citation Nr: 1517006	
Decision Date: 04/21/15    Archive Date: 04/24/15

DOCKET NO.  13-21 290	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1.  Entitlement to a rating in excess of 10 percent for coronary artery disease (CAD) status-post coronary artery bypass graft, status-post multiple stents and implanted automatic implantable cardioverter defibrillator (ACID), from May 1, 2006 to January 2, 2007, and a rating in excess of 30 percent from January 3, 2007 to August 1, 2011, to include entitlement to an effective date earlier than August 2, 2011, for the assignment of a 100 percent rating for CAD.

2.  Entitlement to a total rating on the basis of individual unemployability due to service-connected disability (TDIU), prior to August 2, 2011.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

L. McCabe, Associate Counsel


INTRODUCTION

The Veteran served on active duty from April 1967 to February 1970. 

This appeal comes before the Board of Veterans' Appeals (Board) from an August 2011 rating decision of the St. Paul, Minnesota Regional Office (RO), of the Department of Veterans Affairs (VA).  The Houston, Texas RO has jurisdiction of the appeal.

In March 2011, the Veteran requested reconsideration of his February 2006 claim for service connection for coronary artery disease (CAD).  See March 2011 Statement in Support of Claim (VA Form 21-4138).  In July 2011, VA initiated a review of the Veteran's claims file pursuant to an order of the U.S. District Court in the class-action case of Nehmer v. U.S. Department of Veterans Affairs, No. CV-86-6160 (N.D. Cal. May 17, 1991), to determine whether retroactive benefits were warranted based on the additions, effective August 2010, of ischemic heart disease (IHD), Parkinson's disease, and B-Cell/Hairy Cell Leukemia to the list of diseases presumed to be caused by exposure to an herbicide agent such as Agent Orange under 38 C.F.R. § 3.309(e) (2014).  See July 2011 Nehmer Notification Letter.  See also 38 C.F.R. § 3.816; Nehmer v. United States Veterans Administration, 712 F. Supp. 1404 (N.D. Cal. 1989) (Nehmer I); Nehmer v. United States Veterans Administration, 32 F. Supp. 2d. 1175 (N.D. Cal. 1999) (Nehmer II); Nehmer v. Veterans Administration of the Government of the United States, 284 F.3d 1158 (9th Cir. 2002) (Nehmer III).  


In an August 2011 rating decision, the RO granted service connection for CAD, status-post coronary artery bypass graft, status-post multiple stents and implanted automatic implantable cardioverter defibrillator (ACID), and assigned a 100 percent rating from February 22, 2006 to April 30, 2006; a 10 percent rating from May 1, 2006 to January 2, 2007; a 30 percent rating January 3, 2007 to August 1, 2011; and a 100 percent rating from August 2, 2011 forward.  The Veteran subsequently disagreed with the less-than-total ratings assigned from May 1, 2006 to August 1, 2011.  See September 2011 Notice of Disagreement (framing the issue as entitlement to an earlier effective date for the 100 percent rating assigned the CAD prior to August 2, 2011).  Accordingly, the issue has been recharacterized as reflected on the title page.

The Board notes that the issue of entitlement to a TDIU was not certified for appeal.  However, when evidence of unemployability is submitted during the course of an appeal from an assigned disability rating, a claim for a TDIU will be considered part and parcel of the claim for benefits for the underlying disability.  Rice v. Shinseki, 22 Vet. App. 447, 453-54 (2009).  Here, the Veteran has asserted that he is unable to work as a result of his CAD symptomatology.  See September 2011 Notice of Disagreement (reporting that he stopped working in May 2008 due to symptoms associated with his service-connected CAD).  See also 38 C.F.R. § 4.16.  Accordingly, the Board finds that the issue of entitlement to a TDIU has been raised.  Therefore, as the Board has jurisdiction over such issue as part and parcel of the Veteran's increased rating claim.  Rice, 22 Vet. App.at 453-54.  However, the RO's award of a 100 percent schedular disability rating for the service-connected CAD renders moot the claim for a TDIU rating based on symptoms of his CAD, beginning on August 2, 2011.  See Green v West, 11 Vet. App. 472, 276 (1998) (holding that, if a 100 percent schedular rating is granted, a Veteran is not also entitled to TDIU for the same period); but see Bradley v. Peake, 22 Vet. App. 280 (2008) (holding that there could be a situation where a Veteran has a schedular total rating for a particular service-connected disability, and could establish a TDIU rating for another service-connected disability in order to qualify for special monthly compensation under 38 U.S.C. § 1114(s) by having an "additional" disability of 60 percent or more ("housebound rate"))..

The Board notes that, following the reasoning of Bradley, a TDIU must still be considered even if a Veteran has already been awarded a separate 100 percent evaluation for a disability in order to potentially make the Veteran eligible for special monthly compensation.  However, in the instant case, the Veteran is already eligible for special monthly compensation for the period from August 2, 2011, forward, based on the 100 percent evaluation for CAD, the same disability that he has asserted renders him unemployable and thus is the basis for the TDIU claim.  See 38 U.S.C.A. § 1114(s) (2014); 38 C.F.R. § 3.350(i) (2014).  Additionally, the Veteran has not asserted, and there is no evidence of record suggesting, that he is unemployable solely as a result of his additional service-connected disabilities, including diabetes mellitus (evaluated as 20 percent disabling since February 22, 2006), erectile dysfunction (assigned a noncompensable (0 percent) evaluation since February 22, 2006), and his residual scarring associated with his CAD (assigned a noncompensable evaluation from February 22, 2006).  So only the issue of entitlement to a TDIU for the period prior to August 2, 2011, remains for consideration.  Accordingly, the issue has been characterized as reflected on the title page.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.



REMAND

While the Board sincerely regrets the delay, the claims on appeal must be remanded for further development to make an informed decision, and to afford them every due consideration.

In his September 2011 Notice of disagreement, the Veteran stated that he has been in receipt of Social Security Administration (SSA) disability benefits since May 30, 2008.  To date, VA has made no attempt to obtain any SSA records.  As the record reflects SSA records that may be outstanding and may be pertinent to the Veteran's claims, the Board must remand this matter again in order to obtain those records.  See 38 C.F.R. § 3.159(c)(2) and (3) (2014); see also Golz v. Shinseki, 590 F.3d 1317, 1323 (Fed. Cir. 2010) (as long as a reasonable possibility exists that the SSA records are relevant to a Veteran's claim, VA is required to assist a Veteran in obtaining the identified records).

Additionally, on remand, all outstanding, relevant private treatment records should also be obtained.  See 38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159(c) (2014).  In this regard, the Veteran's assertion that he is entitled to higher ratings for the period from May 1, 2006 to August 1, 2011, is based, in part, upon his contention that he had underwent stent placement in April 2009 and had an implantable cardioverter-defibrillator (ICD) placed in May 2009 at St. Luke's Episcopal Hospital.  See September 2011 Notice of Disagreement.  In support of this, the Veteran submitted discharge instructions dated in April and May 2009 from St. Luke's.  However, these documents neither detail the treatment that the Veteran received nor provide any additional pertinent medical information upon which the Board could base a decision in this matter.  In September 2012, the RO sent the Veteran a letter requesting additional records concerning his treatment and specifically requesting that he either submit the records for this treatment himself or complete the enclosed Authorization and Consent to Release Information forms (VA Form 21-4142) so that VA could obtain the records on his behalf.  The Veteran did not respond.

Despite this, because the case is being remanded, the Veteran should be provided another opportunity to identify any additional relevant private treatment records pertaining to his CAD, and to furnish VA with the necessary authorization to request private treatment records on his behalf or to submit these records himself.  

Further, as noted in the introduction above, a request for a TDIU was raised during the appeal of the staged rating initially assigned his CAD, and it is part of the claim for benefits for the underlying disability.  See Rice, 22 Vet. App. 447, 454 (2009).  See also Fenderson v. West, 12 Vet. App. 119, 126 (1999); see also Hart v. Mansfield, 21 Vet. App. 505, 509-10 (2007) (holding that staged ratings may be warranted in increased rating claims).  Specifically, the Veteran reported that his heart condition required him to stop working as of May 30, 2008.  The Board thus finds that the issue of entitlement to a TDIU has been raised by the evidence of record.  See Roberson v. Principi, 251 F.3d 1378, 1384 (Fed. Cir. 2001) (Once a Veteran submits evidence of medical disability and additionally submits evidence of unemployability, VA must consider total rating for compensation based upon individual unemployability). 

Although, as discussed, the RO's assignment of a 100 percent schedular rating for the service-connected CAD renders moot the issue of entitlement to a TDIU as of the effective date for the assignment of the 100 percent rating, the TDIU issue remains with regard to the time period prior to the assignment of the total rating (i.e. prior to August 2, 2011).  Accordingly, the matter of entitlement to a TDIU from May 30, 2008 (the day the Veteran reported he became unemployed as a result of his CAD, to August 2, 2011, is included with the present appeal in view of Rice, 22 Vet. App. at 454.  However, assuming the Veteran wishes to pursue this claim, it would be prejudicial to reach a final determination because he has not received the required initial notice and adjudication from the agency of original jurisdiction (AOJ).  See 38 U.S.C.A. §§ 5103, 5103A, 5107; 38 C.F.R. § 3.156(b).  Thus, a remand is necessary.


On remand, the AOJ is requested to afford the Veteran proper notice under the VCAA as related to a TDIU claim for the relevant period and should clarify whether he wishes to pursue this claim.  If so, the AOJ may decide to obtain further information concerning the Veteran's employment history or to obtain additional medical evidence or medical opinion, as is deemed necessary to develop the claim.  After all appropriate development has been completed, the TDIU claim should be adjudicated based on all evidence of record to include consideration of the provisions of 38 C.F.R. § 4.16(a) and (b), as applicable.

The Board notes that, for the time period at issue, the Veteran is in receipt of a combined disability rating of 30 percent from May 1, 2006 to January 2, 2007 and 40 percent from January 3, 2007 to August 1, 2011, for his service-connected CAD (currently evaluated as 10 percent disabling from May 1, 2006 to January 2, 2007, and 30 percent disabling from January 3, 2007 to August 1, 2011), diabetes mellitus (evaluated as 20 percent disabling since February 22, 2006), erectile dysfunction (assigned a noncompensable (0 percent) evaluation since February 22, 2006), and residual scarring associated with his CAD (assigned a noncompensable evaluation from February 22, 2006).  These current percentage ratings do not meet the schedular requirements for a TDIU under 38 C.F.R. § 4.16(a).  However, VA policy is to grant a TDIU in all cases where service-connected disability precludes gainful employment, regardless of the percentage evaluations.  38 C.F.R. § 4.16(b).  Notably, the Board is prohibited from assigning a TDIU on an extraschedular basis in the first instance without ensuring that the claim is referred to VA's Director of Compensation and Pension (C&P) for consideration of an extraschedular rating under 38 C.F.R. § 4.16(b).  Bowling v. Principi, 15 Vet. App. 1 (2001).  Thus, on remand, if the Veteran wishes to pursue the claim but continues to fail to meet the schedular criteria for a TDIU under 38 C.F.R. § 4.16(a), the AOJ should consider whether referral for extraschedular consideration is warranted. 


Accordingly, the case is REMANDED for the following action:

1. Provide the Veteran with notice in compliance with the VCAA that informs him of what evidence he must show to support a claim for a TDIU.

The RO/AMC should also ascertain whether the Veteran wishes to pursue a TDIU claim.  In the event that he does, provide the Veteran a TDIU application form for completion (VA Form 21-8940) and proceed with further action as described herein.  In the event that he does not, this should be annotated for the file and no further action is required.

2.  Request from the Social Security Administration all records pertinent to the Veteran's claim for benefits, as well as medical records relied upon concerning that claim.  If the search for such records has negative results, the RO/AMC should place a statement to that effect in the Veteran's claims file.

3.  Contact the Veteran and obtain the provider name, address, and approximate date of treatment for any additional treatment records that he would like VA to obtain.  A specific request should be made for information relating to the private treatment reported by the Veteran, including his April 2009 stent placement, his May 2009 implantable cardioverter-defibrillator (ICD) placement, and his June 2009 hospitalization.  See September 2011 Notice of Disagreement.  Additionally, the Veteran should be afforded the opportunity to identify any additional relevant private medical treatment records which pertain to the TDIU claim, that have not yet been associated with the claims file.


Obtain all records adequately identified by the Veteran, and for which the Veteran has signed the appropriate releases, and associate them with the claims folder.

If any identified records are not obtainable (or none exist), the Veteran should be notified and the record clearly documented.

4.  After the requested development has been completed, along with any additional development that may be indicated, readjudicate the claims on the merits, to include the issue of entitlement to TDIU.

As to the TDIU claim, the AOJ must consider the issue of whether the Veteran is entitled to a TDIU under the provisions of 38 C.F.R. § 4.16(a) and (b) on the basis of his service-connected conditions.  In so doing, the RO/AMC may decide to pursue further development of the Veteran's employment history, obtain additional medical evidence or medical opinion(s), or refer the case for extraschedular consideration, as is deemed necessary. 


If the benefits sought are not granted, the Veteran and his representative should be furnished a Supplemental Statement of the Case (SSOC), and be afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________

Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).




